Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Election/Restriction
                               REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
A product and a process specially adapted for the manufacture of said product; or
A product and a process of use of said product; or
A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
A process and an apparatus or means specifically designed for carrying out the said process; or
A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5, drawn to an initiator composition.
Group II, claims 6-10, drawn to a curable composition.
Group III, claim 11, drawn to a packed polymerization initiator.
Group IV, claim 12, drawn to a kit.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I – IV lack unity of invention because even though the inventions of these groups require the technical feature of Claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art  in view of   Warmkessel et al. (Journal of Polymer Science-Part A Polymer Chemistry vol. 37(5), 615-620 (1999)).
A phone call with Fang Liu on 9/27/2022 rendered a provisional election of  Group I claims 1-5 with traverse.  Affirmation of the elections must be made by applicant in replying to this Office action.  Claims 4, 20 and 22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct
inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
                                                   Claim Rejections - 35 USC§ 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 3844790).
Chang et al. disclose a free-radical addition polymerization of an ethylenically unsaturated compound is obtained in the presence of a photoinitiating system comprising a combination of hexaarylbiimidazole and a cyclic, tertiary, hydrogen-donor compound, wherein the cyclic, tertiary, hydrogen-donor compound can be
                    
               
    PNG
    media_image1.png
    166
    489
    media_image1.png
    Greyscale

(abstract; col. 6, lines 35-40). Chang et al. further disclose that the thermal polymerization inhibitor such as copper resinate can be used to obtain the resulting polymer with a low molecular weight (col. 8, lines 30-50). 

8.	Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Warmkessel et al. (Journal of Polymer Science-Part A Polymer Chemistry vol. 37(5), 615-620 (1999).
Warmkessel et al. disclose a polymerization of methyl methacrylate in the presence of an initiator comprising cesium and tetramethylammonium salts of diethyl 2-ethylmalonate carbanion at room temperature:   
              
    PNG
    media_image2.png
    218
    364
    media_image2.png
    Greyscale
                          
(abstract; page 616, col. 1). Warmkessel et al. further disclose a polymerization of methyl methacrylate (MMA) in the presence of diethyl 2-ethylmalonate (Table III).

9.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US 2016/0040026).
	Thompson discloses a curable composition comprising a free-radically polymerizable compound and a beta-dicarbonyl compound represented by 
                              
    PNG
    media_image3.png
    101
    193
    media_image3.png
    Greyscale

as an initiator (abstract).
                                                           Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUIHONG QIAO whose telephone number is (571)272-8315. The examiner can normally be reached 9AM - 5PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUIHONG QIAO/
Examiner, Art Unit 4172

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763